DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-10 are currently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (WO 2013173866 A1) in view of Albaugh (US 9826729 B2) and Doster et al. (US 7627981 B1 as stated on the IDS).
Regarding claim 1, Pinder teaches a rodent trap assembly for facilitating a rodent to be captured and released without requiring a user to touch the rodent, said assembly comprising: 
a rectangular portion (3) having an access opening (area where 23 locates) extending therein, wherein said rectangular portion has a bottom wall and an outer wall extending upwardly therefrom (outer wall of 3 extends up from a bottom wall), said outer wall having a distal edge (upper edge of 3) with respect to said bottom wall to define an opening (upper edge of 3 defines an opening) into said rectangular portion, said access opening extending through said outer wall (area where 23 locates extends through outer wall of 3), said access opening extending from said bottom wall toward said distal edge (area where 23 locates extends from the bottom of 3 towards an upper edge of 3);
a bait tray (19) being coupled to said rectangular portion wherein said bait tray is configured to contain rodent bait; 
a rectangular dome (25) being positionable on said rectangular portion, said rectangular dome having an entry way (27) extending therethrough wherein said entry way is configured to facilitate a rodent to enter said rectangular dome to access the rodent bait in said bait tray; 
a ramp (5) wherein said ramp is configured to facilitate the rodent to access said entry way; 
a cup (basket and/or container; see at least page 7, line 25 through page 8, line 10) being removably positionable in said rectangular portion wherein said cup is configured to capture the rodent when the rodent enters through said entry way and falls downwardly in said rectangular portion (see at least page 7, line 25 through page 8, line 10). 
However, Pinder is silent regarding the rectangular portion being in the shape of a cylinder, hence said cylinder has said bottom wall and said outer wall extending upwardly therefrom, said outer wall having said distal edge with respect to said bottom wall to define said opening into said cylinder;
said bait tray being positioned inside said cylinder spaced below said distal edge of said outer wall and said cup being removably positionable in said cylinder, the rectangular dome being in the shape of a dome, hence the dome being positionable on said cylinder and said dome having said entry way, said entry way is configured to facilitate the rodent to enter said dome from an elevated position relative to said bait tray, said ramp being removably attachable to said entry way, and a handle being coupled to said cup wherein said handle is configured to facilitate the rodent to be relocated without requiring the user to touch the rodent.
Albaugh teaches a rodent trap assembly comprising a cylinder (21), a bait tray (16) being positioned inside said cylinder spaced below a distal edge (top edge of 21) of an outer wall (outer wall of 21), a dome (12), and a handle (116) being coupled to said cup wherein said handle is configured to facilitate the rodent to be relocated without requiring the user to touch the rodent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rectangular portion of Pinder to be the shape of a cylinder as taught by Albaugh, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on user’s preference to modify the shape based on the space availability). In re Rose, 105 USPQ 237 (CCPA 1955).
In addition, it would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rectangular dome of Pinder to be the shape of a dome as taught by Albaugh, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on user’s preference to modify the shape based on the space availability). In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said bait tray of Pinder being positioned inside said cylinder as taught by Albaugh spaced below said distal edge of said outer wall of Pinder, as taught by Albaugh, since it has been held that rearranging parts of an invention involves only routine skill in the art (rearranging the bait tray to be inside the cylinder would make the overall invention more compact, aesthetically pleasing, and positioning the bait tray to be spaced below the distal edge of the outer wall of the cylinder would better lure rodents into the trap). In re Japikse, 86 USPQ 70.
Thus, the combination of Pinder as modified by Albaugh would result in said entry way (of Pinder) is configured to facilitate a rodent to enter said dome (of Pinder; shape as relied on Albaugh) from an elevated position relative to said bait tray (of Pinder) to access the rodent bait in said bait tray.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a handle as taught by Albaugh being coupled to said cup of Pinder wherein said handle is configured to facilitate the rodent to be relocated without requiring the user to touch the rodent, in order for easier removal of the cup from the cylinder.
However, Pinder as modified by Albaugh is silent regarding the ramp being removably attachable.
Doster et al. teaches a rodent trap comprising a ramp (30) being removably attachable (34 including members engaging 21; segments 34 enable disassembly of the bridge 30, col. 2, lines 36-38 at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ramp of Pinder as modified by Albaugh being removably attachable as taught by Doster et al., since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (making the ramp removably attachable from the cylinder would allow for efficient shipping and handling, col. 2, lines 36-38 of Doster et al.). Nerwin v. Erlichman, 168 USPQ 177,179.
The combination of Pinder as modified by Albaugh and Doster et al. would result in the ramp (of Pinder) being removably attachable (as taught by Doster et al.) to said entry way (of Pinder) wherein said ramp is configured to facilitate the rodent to access said entry way.
Regarding claim 5, Pinder as modified by Albaugh and Doster et al. teaches the assembly according to claim 1, and the combination of Pinder as modified by Albaugh and Doster et al. would result in said dome (12, as relied on Albaugh) has a top wall (top wall of 25, as taught by Pinder) and an outside wall extending downwardly therefrom (an outside wall of 25 extends down from a top wall, as taught by Pinder), said outside wall having a distal edge (lower edge of 25, as taught by Pinder) with respect to said top wall to define an opening (lower edge of 25 defines an opening, as taught by Pinder) into said dome, said distal edge of said outside wall engaging said distal edge of said outer wall of said cylinder (distal edge of 3 and distal edge of 25, as taught by Pinder, engage each other when 25 and 3 are coupled), said entry way (27, as taught by Pinder) extending through said outside wall.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder as modified by Albaugh and Doster et al. as applied to claim 1 above, and further in view of Guidry (US 6938368 B2).
Regarding claim 3, Pinder as modified by Albaugh and Doster et al. teach the assembly according to claim 1, but is silent regarding wherein said outer wall has a bait opening extending therethrough, said bait opening being positioned between said access opening and said distal edge, said entry way being positioned on an opposite side of said outer wall from said bait opening.
Guidry teaches a rodent trap wherein an outer wall (18) has a bait opening (opening covered by 54) extending therethrough, said bait opening being positioned between an access opening (area behind 22 including at least area where 48 locates) and a distal edge (upper edge of 18), an entry way (26) being positioned on an opposite side of said outer wall from said bait opening (see at least Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify said outer wall (of Pinder as modified by Albaugh and Doster et al.) to have a bait opening (as taught by Guidry) extending therethrough, said bait opening being positioned between said access opening (of Pinder as modified by Albaugh and Doster et al.) and said distal edge (of Pinder as modified by Albaugh and Doster et al.), said entry way (of Pinder as modified by Albaugh and Doster et al.) being positioned on an opposite side of said outer wall from said bait opening, in order to better spread the bait scent both within the trap and around/outside the trap.
Regarding claim 4, Pinder as modified by Albaugh, Doster et al., and Guidry teaches the assembly according to claim 3, but is silent regarding wherein said bait tray is positioned on an inside surface of said outer wall of said cylinder, said bait tray being aligned with said bait opening in said outer wall wherein said bait opening is configured to facilitate the rodent bait to be added to said bait tray.
Guidry further teaches wherein said bait tray (52) is positioned on an inside surface of said outer wall (inside surface of 18) of a housing (10), said bait tray being aligned with said bait opening (opening covered by 54) in said outer wall wherein said bait opening is configured to facilitate the rodent bait to be added to said bait tray (functional recitation to which the structure of the bait opening (opening covered by 54) can perform the intended function of being configured to facilitate the rodent bait to be added to said bait tray).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said bait tray (of Pinder as modified by Albaugh, Doster et al., and Guidry) positioned (as taught by Guidry) on an inside surface (of Pinder as modified by Albaugh, Doster et al., and Guidry) of said outer wall of said cylinder, said bait tray being aligned (as taught by Guidry) with said bait opening in said outer wall wherein said bait opening is configured to facilitate the rodent bait to be added to said bait tray, in order to improve the ease of access and cleaning of the bait tray.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder as modified by Albaugh and Doster et al. as applied to claim 1 and 5 above, and further in view of Garcia (US 5115595 A).
Regarding claim 6, Pinder as modified by Albaugh and Doster et al. teaches the assembly according to claim 5, but is silent regarding wherein said entry way includes a tunnel extending outwardly from said outer wall wherein said tunnel is configured to direct the rodent into said entry way, said tunnel having a floor, said floor having a distal edge with respect to said outer wall of said dome, said distal edge being crenellated.
Garcia teaches a rodent trap wherein an entry way (opening area where 14 locates, at least) includes a tunnel (including 23 and members 25 and 26 at and above 24) extending outwardly from an outer wall (21) wherein said tunnel is configured to direct the rodent into said entry way (functional recitation to which the structure of 23 and members 25 and 26 at and above 24 can perform the intended function of being configured to direct the rodent into said entry way), said tunnel having a floor (surface including 24 and/or 28), said floor having a distal edge (edge of 24) with respect to said outer wall of a housing (10).	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said entry way (of Pinder as modified by Albaugh and Doster et al.) including a tunnel (as taught by Garcia) extending outwardly from said outer wall (of Pinder as modified by Albaugh and Doster et al.) wherein said tunnel is configured to direct the rodent into said entry way, said tunnel having a floor (as taught by Garcia), said floor having a distal edge (as taught by Garcia) with respect to said outer wall of said dome (of Pinder as modified by Albaugh and Doster et al.) in order to more effectively guide a rodent into the trap. 
Pinder as modified by Albaugh, Doster et al., and Garcia is silent regarding said distal edge being crenellated.
Doster et al. further teaches a rodent trap including a distal edge (edge of 32) being crenellated (Fig. 1 and 3 at least). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify said distal edge (of Pinder as modified by Albaugh, Doster et al., and Garcia) to be crenellated (as taught by Doster et al.), since a simple substitution of one known equivalent element for another would obtain predictable results (both the existing connection means and crenellated distal edge of the floor of the tunnel would allow for the ramp to be removably attached to the tunnel). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 7, Pinder as modified by Albaugh, Doster et al., and Garica teaches the assembly according to claim 6, and further teaches wherein said ramp (5, Pinder) has a first end and a second end (a first and second end at a top and bottom of 5), but is silent regarding, said ramp comprising a first section slidably engaging a second section such that said ramp has an adjustable length, said first end being associated with said first section, said second end being associated with said second section, said first end being crenellated thereby facilitating said crenellation on said first end to engage said crenellation on said distal edge of said floor of said tunnel having said ramp sloping downwardly therefrom.
Doster et al. further teaches a rodent trap wherein a ramp (30) has a first end (an upper end of 30) and a second end (a lower end of 30), said ramp comprising a first section (a first segment 34) slidably engaging (Fig. 3 at least shows slidably engaged segments 34) a second section (a second segment 34) such that said ramp has an adjustable length (length of 30 is thereby adjustable), said first end being associated with said first section (upper end of 30 associated with the first segment 34), said second end being associated with said second section (lower end of 30 associated with the second segment 34), said first end being crenellated (Fig. 1 shows the first end being crenellated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said ramp (of Pinder as modified by Albaugh, Doster et al., and Garcia) comprising a first section (as taught by Doster et al.) slidably engaging a second section (as taught by Doster et al.) such that said ramp has an adjustable length (as taught by Doster et al.), said first end being associated with said first section (as taught by Doster et al.), said second end being associated with said second section (as taught by Doster et al.), said first end being crenellated (as taught by Doster et al.), in order easily modify the length of the ramp for different surroundings as needed and for efficient shipping and handling as taught by Doster et al. (col. 2, lines 36-38). 
The combination of Pinder as modified by Albaugh, Doster et al., and Garcia would result in (the ramp of Pinder including) said first end being crenellated (as relied on Doster et al.) thereby facilitating said crenellation on said first end to engage said crenellation (as relied earlier on Doster et al.) on said distal edge of said floor of said tunnel (of Garcia) having said ramp sloping downwardly therefrom.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder as modified by Albaugh and Doster et al. as applied to claim 1 above, and further in view of Brown (US 20210345595 A1).
Regarding claim 8, Pinder as modified by Albaugh and Doster et al. teaches the assembly according to claim 1, and further teaches further comprising a door (shown in Fig. 1 of Pinder) said door has a first edge and a first surface, but is silent regarding said door being hingedly coupled to said cylinder, said door being positionable in an open position or a closed position for opening and closing said access opening in said cylinder, said first edge being hingedly coupled to a bounding edge of said access opening, said first surface being concavely arcuate such that said door conforms to curvature of said outer wall of said cylinder when said door is in said closed position.
Brown teaches a rodent trap including a door (40), said door being hingedly coupled (page 2, paragraph [0020]) to a housing (12), said door being positionable in an open position (fig. 1 at least) or a closed position (fig. 3 at least) for opening and closing an access opening (area where 26 locates) in said housing, said door has a first edge (an edge of 40) and a first surface (surface of 40), said first edge being hingedly coupled (page 2, paragraph [0020]) to a bounding edge (upper edge of 30) of said access opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said door (of Pinder as modified by Albaugh and Doster et al.) being hingedly coupled to said cylinder (of Pinder as modified by Albaugh and Doster et al.), as taught by Brown, said door being positionable, as taught by Brown, in an open position or a closed position for opening and closing said access opening in said cylinder, said first edge (of Pinder as modified by Albaugh and Doster et al.) being hingedly coupled as taught by Brown to a bounding edge of said access opening (of Pinder as modified by Albaugh and Doster et al.), since a simple substitution of one known equivalent element for another would obtain predictable results (both attachment means of the door including the slidably coupled door shown Fig. 1 of Pinder and the hingedly coupled door as taught by Brown would allow the user to access the access opening of the trap). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Pinder as modified by Albaugh, Doster et al., and Brown is silent regarding said first surface being concavely arcuate such that said door conforms to curvature of said outer wall of said cylinder when said door is in said closed position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said first surface (of Pinder as modified by Albaugh, Doster et al., and Brown) being concavely arcuate such that said and door conforms to curvature of said outer wall of said cylinder (of Pinder as modified by Albaugh, Doster et al., and Brown) when said door is in said closed position, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the curvature of the surface of the door as needed based on user’s preference would improve the aesthetics of the trap). In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder as modified by Albaugh and Doster et al. as applied to claim 1 above, and further in view of Nelson (US 10893671 B1).
Regarding claim 9, Pinder as modified by Albaugh and Doster et al. teaches the assembly according to claim 1, wherein said cup (basket and/or container of Pinder; see at least page 7, line 25 through page 8, line 10) has a lower wall and an exterior wall (basket and/or container of Pinder is able to hold rodents and is implied to have a lower wall and an exterior wall), said lower wall resting on said bottom wall of said cylinder (21, Albaugh) when said cup is positioned in said cylinder; and said handle (116, Albaugh) has a first end and a second end (Fig. 3 of Albaugh shows a first end and a second end), each of said first end and said second end of said handle being attached to said exterior wall of said cup (first and second ends attached to exterior wall of 112, Albaugh).
However, Pinder as modified by Albaugh and Doster et al. is silent regarding said exterior wall flares outwardly from said lower wall. 
Nelson teaches a rodent trap including a cup (115) with said exterior wall flares outwardly from said lower wall (Fig. 1 at least shows 115 with an exterior wall flaring outwardly from said lower wall). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cup of Pinder as modified by Albaugh and Doster et al. include the exterior wall flaring outwardly from said lower wall as taught by Nelson, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shape of the cup to flare outwardly would allow for a better fit inside the housing). In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder in view of Albaugh, Guidry, Garcia, Doster et al., Nelson, and Brown.
Regarding claim 10, Pinder teaches a rodent trap assembly for facilitating a rodent to be captured and released without requiring a user to touch the rodent, said assembly comprising: 
a rectangular portion (3) having an access opening (area where 23 locates) extending therein, said rectangular portion having a bottom wall and an outer wall extending upwardly therefrom (outer wall of 3 extending up from a bottom wall), said outer wall having a distal edge (upper edge of 3) with respect to said bottom wall to define an opening (upper edge of 3 defines an opening) into said rectangular portion, said access opening extending through said outer wall, said access opening extending from said bottom wall toward said distal edge (shown in Fig. 1), an entry way (27);
a bait tray (19) being coupled to said rectangular portion wherein said bait tray is configured to contain rodent bait; 
a rectangular dome (25) being positionable on said rectangular portion, said rectangular dome having said entry way extending therethrough wherein said entry way is configured to facilitate a rodent to enter said rectangular dome to access the rodent bait in said bait tray, said rectangular dome having a top wall (top wall of 25) and an outside wall extending downwardly therefrom (outside wall of 25 extends down from a top wall), said outside wall having a distal edge (lower edge of 25) with respect to said top wall to define an opening (lower edge of 25 defines an opening) into said rectangular dome, said distal edge of said outside wall engaging said distal edge of said outer wall of said rectangular portion (distal edge of 3 and distal edge of 25 engage each other when coupled), said entry way extending through said outside wall (shown in Fig. 1); 
a ramp (5) wherein said ramp is configured to facilitate the rodent to access said entry way, said ramp having a first end and a second end (a first and second end at a top and bottom of 5); 
a cup (basket and/or container; see at least page 7, line 25 through page 8, line 10) being removably positionable in said rectangular portion wherein said cup is configured to capture the rodent when the rodent enters through said entry way and falls downwardly in said rectangular portion (see at least page 7, line 25 through page 8, line 10), said cup having a lower wall and an exterior wall (basket and/or container of Pinder is able to hold rodents and is implied to have a lower wall and an exterior wall), said lower wall resting on said bottom wall of said rectangular portion when said cup is positioned in said rectangular portion (see at least page 7, line 25 through page 8, line 10); 
a door (shown in Fig. 1), said door having a first edge and a first surface.
However, Pinder is silent regarding the rectangular portion being in the shape of a cylinder, hence the cylinder having the access opening, said cylinder having the bottom wall and the outer wall extending upwardly therefrom, said outer wall having the distal edge with respect to said bottom wall to define the opening into said cylinder, the bait tray being coupled to said cylinder, the cup being removably positionable in said cylinder;
said outer wall having a bait opening extending therethrough, said bait opening being positioned between said access opening and said distal edge, said entry way being positioned on an opposite side of said outer wall from said bait opening;
said bait tray being positioned on an inside surface of said outer wall of said cylinder spaced below said distal edge of said outer wall, said bait tray being aligned with said bait opening in said outer wall wherein said bait opening is configured to facilitate the rodent bait to be added to said bait tray;
the rectangular dome being in the shape of a dome, hence the dome being positionable on said cylinder, said dome having said entry way extending therethrough from an elevated position relative to said bait tray, said dome having the top wall and the outside wall extending downwardly therefrom, said outside wall having the distal edge with respect to said top 9wall to define the opening into said dome, said distal edge of said outside wall engaging said distal edge of said outer wall of said cylinder, 
said entry way extending through said outside wall, said entry way including a tunnel extending outwardly from said outer wall wherein said tunnel is configured to direct the rodent into said entry way, said tunnel having a floor, said floor having a distal edge with respect to said outer wall of said dome, said distal edge being crenellated;
said ramp being removably attachable to entry way, said ramp comprising a first section slidably engaging a second section such that said ramp has an adjustable length, said first end being associated with said first section, said second end being associated with said second section, said first end being crenellated thereby facilitating said crenellation on said first end to engage said crenellation on said distal edge of said floor of said tunnel having said ramp sloping downwardly therefrom; 
said exterior wall flaring outwardly from said lower wall;
the door being hingedly coupled to said cylinder, said door being positionable in an open position or a closed position for opening and closing said access opening in said cylinder, said door having a first edge and a first surface, said first edge being hingedly coupled to a bounding edge of said access opening, said first surface being concavely arcuate such that said and door conforms to curvature of said outer wall of said cylinder when said door is in said closed position; and 
a handle being coupled to said cup wherein said handle is configured to facilitate the rodent to be relocated without requiring the user to touch the rodent, said handle having a first end and a second end, each of said first end and said second end of said handle being attached to said exterior wall of said cup.
Albaugh teaches a rodent trap assembly comprising a cylinder (21), a dome (12), a bait tray (16) spaced below a distal edge (upper edge of 21) of an outer wall (outer wall of 21), and a handle (116) being coupled to said cup wherein said handle is configured to facilitate the rodent to be relocated without requiring the user to touch the rodent, said handle having a first end and a second end (Fig. 3 shows a first end and a second end), each of said first end and said second end of said handle being attached to an exterior wall of said cup (first and second ends attached to exterior wall of 112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rectangular portion of Pinder to be the shape of a cylinder as taught by Albaugh, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on user’s preference to modify the shape based on the space availability). In re Rose, 105 USPQ 237 (CCPA 1955).
In addition, it would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rectangular dome of Pinder to be the shape of a dome as taught by Albaugh, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on user’s preference to modify the shape based on the space availability). In re Rose, 105 USPQ 237 (CCPA 1955).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said bait tray of Pinder spaced below said distal edge of said outer wall of Pinder, as taught by Albaugh, since it has been held that rearranging parts of an invention involves only routine skill in the art (rearranging the bait tray to be spaced below the distal edge of the outer wall of the cylinder would better lure rodents into the trap). In re Japikse, 86 USPQ 70.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a handle as taught by Albaugh being coupled to said cup of Pinder wherein said handle is configured to facilitate the rodent to be relocated without requiring the user to touch the rodent, said handle having a first end and a second end (as taught by Albaugh), each of said first end and said second end of said handle being attached to said exterior wall of said cup (of Pinder), in order for easier removal of the cup from the cylinder.
Pinder as modified by Albaugh is silent regarding said outer wall having a bait opening extending therethrough, said bait opening being positioned between said access opening and said distal edge, said entry way being positioned on an opposite side of said outer wall from said bait opening; and
said bait tray being positioned on an inside surface of said outer wall of said cylinder, said bait tray being aligned with said bait opening in said outer wall wherein said bait opening is configured to facilitate the rodent bait to be added to said bait tray;
Guidry teaches a rodent trap comprising an outer wall (18) having a bait opening (opening covered by 54) extending therethrough, said bait opening being positioned between an access opening (area behind 22 including at least area where 48 locates) and a distal edge (upper edge of 18), an entry way (26) being positioned on an opposite side of said outer wall from said bait opening (see at least Fig. 2), said bait tray (52) is positioned on an inside surface of said outer wall (inside surface of 18) of a housing (10), said bait tray being aligned with said bait opening in said outer wall (Fig. 2) wherein said bait opening is configured to facilitate the rodent bait to be added to said bait tray (functional recitation to which the structure of the bait opening (opening covered by 54) can perform the intended function of being configured to facilitate the rodent bait to be added to said bait tray).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify said outer wall (of Pinder as modified by Albaugh) to have a bait opening (as taught by Guidry) extending therethrough, said bait opening being positioned between said access opening (of Pinder as modified by Albaugh) and said distal edge (of Pinder as modified by Albaugh), said entry way (of Pinder as modified by Albaugh) being positioned on an opposite side of said outer wall from said bait opening, in order to better spread the bait scent both within the trap and around/outside the trap.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said bait tray (of Pinder as modified by Albaugh) positioned (as taught by Guidry) on an inside surface (of Pinder as modified by Albaugh) of said outer wall of said cylinder, said bait tray being aligned (as taught by Guidry) with said bait opening in said outer wall wherein said bait opening is configured to facilitate the rodent bait to be added to said bait tray, in order to improve the ease of access and cleaning of the bait tray.
The combination of Pinder as modified by Albaugh and Guidry would result in said bait tray (of Pinder) being coupled to said cylinder (of Pinder, shape as relied on Albaugh) wherein said bait tray being positioned on an inside surface (positioning as relied on Guidry) of said outer wall (of Pinder) of said cylinder spaced below (positioning as relied on Albaugh) said distal edge (of Pinder) of said outer wall, said bait tray being aligned with said bait opening (as relied on Guidry) in said outer wall, and said entry way (of Pinder) extending therethrough from an elevated position relative to said bait tray.
Pinder as modified by Albaugh and Guidry is silent regarding said entry way extending through said outside wall, said entry way including a tunnel extending outwardly from said outer wall wherein said tunnel is configured to direct the rodent into said entry way, said tunnel having a floor, said floor having a distal edge with respect to said outer wall of said dome.
Garcia teaches a rodent trap wherein an entry way (opening area where 14 locates, at least) includes a tunnel (including 23 and members 25 and 26 at and above 24) extending outwardly from an outer wall (21) wherein said tunnel is configured to direct the rodent into said entry way (functional recitation to which the structure of 23 and members 25 and 26 at and above 24 can perform the intended function of being configured to direct the rodent into said entry way), said tunnel having a floor (surface including 24 and/or 28), said floor having a distal edge (edge of 24) with respect to said outer wall of a housing (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein said entry way (of Pinder as modified by Albaugh and Guidry) includes a tunnel (as taught by Garcia) extending outwardly from said outer wall (of Pinder as modified by Albaugh and Guidry) wherein said tunnel is configured to direct the rodent into said entry way, said tunnel having a floor (as taught by Garcia), said floor having a distal edge (as taught by Garcia) with respect to said outer wall of said dome (of Pinder as modified by Albaugh and Guidry) in order to more effectively guide a rodent into the trap. 
Pinder as modified by Albaugh, Guidry, and Garcia is silent regarding said distal edge being crenellated, said ramp being removably attachable to entry way, said ramp comprising a first section slidably engaging a second section such that said ramp has an adjustable length, said first end being associated with said first section, said second end being associated with said second section, said first end being crenellated thereby facilitating said crenellation on said first end to engage said crenellation on said distal edge of said floor of said tunnel having said ramp sloping downwardly therefrom; 
Doster et al. teaches a rodent trap comprising a distal edge (edge of 32) being crenellated (Fig. 1 and 3 at least), a ramp (30) being removably attachable (34 including members engaging 21; segments 34 enable disassembly of the bridge 30, col. 2, lines 36-38 at least), said ramp having a first end (an upper end of 30) and a second end (a lower end of 30), said ramp comprising a first section (a first segment 34) slidably engaging (Fig. 3 at least shows slidably engaged segments 34) a second section (a second segment 34) such that said ramp has an adjustable length (length of 30 is thereby adjustable), said first end being associated with said first section (upper end of 30 associated with the first segment 34), said second end being associated with said second section (lower end of 30 associated with the second segment 34), said first end being crenellated (Fig. 1 shows the first end being crenellated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said distal edge (of Pinder as modified by Albaugh, Guidry, and Garcia) being crenellated (as taught by Doster et al.), since a simple substitution of one known equivalent element for another would obtain predictable results (both the existing connection means and crenellated distal edge of the floor of the tunnel would allow for the ramp to be removably attached to the tunnel). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ramp of Pinder as modified by Albaugh, Guidry, and Garcia being removably attachable as taught by Doster et al., since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (making the ramp removably attachable from the cylinder would allow for efficient shipping and handling, col. 2, lines 36-38 of Doster et al.). Nerwin v. Erlichman, 168 USPQ 177,179.
The combination of Pinder as modified by Albaugh, Guidry, Garcia, and Doster et al. would result in the ramp (of Pinder) being removably attachable (as taught by Doster et al.) to said entry way (of Pinder) wherein said ramp is configured to facilitate the rodent to access said entry way.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said ramp (of Pinder as modified by Albaugh, Guidry, Garcia, and Doster et al.) having said first end and second end, said ramp comprising a first section (as taught by Doster et al.) slidably engaging a second section (as taught by Doster et al.) such that said ramp has an adjustable length, said first end being associated with said first section (as taught by Doster et al.), said second end being associated with said second section (as taught by Doster et al.), said first end being crenellated (as taught by Doster et al.), in order easily modify the length of the ramp for different elevations and surroundings as needed, and for efficient shipping and handling as taught by Doster et al. (col. 2, lines 36-38). 
The combination of Pinder as modified by Albaugh, Guidry, Garcia, and Doster et al. would result in the ramp (of Pinder) including said first end being crenellated (as relied on Doster et al.) thereby facilitating said crenellation on said first end to engage said crenellation (as relied earlier on Doster et al.) on said distal edge of said floor of said tunnel (of Garcia) having said ramp sloping downwardly therefrom.
Pinder as modified by Albaugh, Guidry, Garcia, and Doster et al. is silent regarding (the cup wherein) said exterior wall flaring outwardly from said lower wall.
Nelson teaches a rodent trap including a cup (115) with said exterior wall flares outwardly from said lower wall (Fig. 1 at least shows 115 with an exterior wall flaring outwardly from said lower wall). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cup of Pinder as modified by Albaugh, Guidry, Garcia, and Doster et al. include the exterior wall flaring outwardly from said lower wall as taught by Nelson, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the shape of the cup to flare outwardly would allow for a better fit inside the housing). In re Rose, 105 USPQ 237 (CCPA 1955).
Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., and Nelson are silent regarding the door being hingedly coupled to said cylinder, said door being positionable in an open position or a closed position for opening and closing said access opening in said cylinder, said door having a first edge and a first surface, said first edge being hingedly coupled to a bounding edge of said access opening, said first surface being concavely arcuate such that said and door conforms to curvature of said outer wall of said cylinder when said door is in said closed position.
Brown teaches a rodent trap with a door (40) being hingedly coupled (page 2, paragraph [0020]) to a housing (12), said door being positionable in an open position (Fig. 1 at least) or a closed position (Fig. 3 at least) for opening and closing an access opening (area where 26 locates) in said housing, said door having a first edge (an edge of 40) and a first surface (surface of 40), said first edge being hingedly coupled to a bounding edge (upper edge of 30) of said access opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the door (of Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., and Nelson) being hingedly coupled (as taught by Brown) to said cylinder (of Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., and Nelson), said door being positionable in an open position or a closed position for opening and closing said access opening (of Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., and Nelson) in said cylinder, said door having a first edge and a first surface (of Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., and Nelson), said first edge being hingedly coupled (as taught by Brown) to a bounding edge of said access opening, since a simple substitution of one known equivalent element for another would obtain predictable results (both attachment means of the door including the slidably coupled door shown Fig. 1 of Pinder and the hingedly coupled door as taught by Brown would effectively allow the user to access the access opening of the trap). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., Nelson, and Brown is silent regarding said first surface being concavely arcuate such that said and door conforms to curvature of said outer wall of said cylinder when said door is in said closed position.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said first surface (of Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., Nelson, and Brown) being concavely arcuate such that said and door conforms to curvature of said outer wall of said cylinder (of Pinder as modified by Albaugh, Guidry, Garcia, Doster et al., Nelson, and Brown) when said door is in said closed position, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (modifying the curvature of the surface of the door as needed based on user’s preference would improve the aesthetics of the trap). In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive.
With respect to claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Pinder (WO 2013173866 A1) in view of Albaugh (US 9826729 B2) and Doster et al. (US 7627981 B1), Applicant argues that Albaugh “specifically provides for the bait tray to be positioned at the top of the cylinder, not spaced below as claimed” (see Applicant’s Remarks, page 8). 
The Examiner respectfully disagrees. Albaugh teaches a rodent trap including a bait tray (16) spaced below a distal edge (upper edge of 21) of a cylinder (21; see figs. 1 and 2), as stated in the rejection above. Therefore, the prior art teaches the argued limitation.
With respect to claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Pinder (WO 2013173866 A1) in view of Albaugh (US 9826729 B2) and Doster et al. (US 7627981 B1), Guidry (US 6938368 B2), Garcia (US 5115595 A), Doster et al. (US 7627981 B1), Nelson (US 10893671 B1), and Brown (US 20210345595 A1), Applicant argues that Albaugh does not teach the limitations as similarly stated in claim 1 (see Applicant’s Remarks, page 9). 
The Examiner respectfully disagrees. Albaugh teaches a rodent trap including a bait tray (16) spaced below a distal edge (upper edge of 21) of a cylinder (21; see figs. 1 and 2), as stated in the rejection above. Therefore, the prior art teaches the argued limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643